This is a claim brought by the Southern Suruety Company, an Iowa Corporation for overpayment of insurance tax. The only pleadings on file are the claimants declaration and State’s consent to the allowance of the same. The declaration alleges, amongst other things, that prior to January 30th, 1919, the claimant erroneously paid to the State of Illinois in taxes $6,751.12, and that said sum was $1,240:54 in excess of the amount actually due. . The facts set out in the declaration are few and brief, and clearly show that in keeping the accounts as indicated an error might easily be made, and such was the case. The Attorney General admits the justice of the contention and consents that they made an order allowing the same. The claim is sworn to and no objections to its allowance being made it is the order of the Court that complainant to have and recover the sum of twelve hundred and forty and 54/100 dollars ($1,240.54) against the State of Illinois, and an appropriation for same is recommended.